___________

                           No. 95-1311
                           ___________

Otto Jones,                      *
                                 *
     Plaintiff - Appellee,       *
                                 *
     v.                          *
                                 *
Dave Parkman, Sheriff; Unknown *
Deputies of St. Francis County, * Appeal from the United States
Arkansas; George Hutcherson,     * District Court for the
B. McCollum, Regan Hill, Issac * Eastern District of Arkansas.
Whitaker, Phyllis Ellis,         *
William Wise, Hank Delaney,      *       [UNPUBLISHED]
Paul Spears, Earl Gore, Arthur *
Witherspoon, Cliff Wise,         *
Members of the St. Francis       *
County Quorum Court,             *
                                 *
     Defendants - Appellants.    *
                            ___________

                  Submitted:   January 12, 1996

                      Filed: February 23, 1996
                           ___________

Before LOKEN, REAVLEY,* and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


     Otto Jones brought this action under 42 U.S.C. § 1983 alleging
that, when he and Sheriff Dave Parkman were rival candidates for
Sheriff of St. Francis County in the November 1992 general
election, Parkman and his deputies arrested Jones under a void Clay
County warrant for the purpose of embarrassing Jones with the
electorate.   St. Francis County, by the members of its Quorum


     *The HONORABLE THOMAS M. REAVLEY, United States Circuit Judge
     for the Fifth Circuit, sitting by designation.
Court, was joined as defendant for failing to train Parkman and for
ratifying his unconstitutional conduct.      Defendants moved for
summary judgment on the ground of qualified immunity. The district
court denied that motion, commenting:


     Parkman suggests that the 1992 arrest was at the urging
     of Darwin Stow, Sheriff of Clay County, Arkansas. The
     affidavit of Sheriff Stow furnished by plaintiff suggests
     otherwise, and specifically indicates that Parkman called
     him inquiring about obtaining a copy of the 1987 warrant
     for plaintiff's arrest.      Plaintiff's affidavit also
     contradicts Parkman's in a number of respects.

          From all the affidavits presented, the Court cannot
     say as a matter of law that Parkman and the unknown
     deputies were reasonable in believing the 1992 arrest of
     plaintiff to be lawful.


     On appeal, defendants argue that they are entitled to
qualified immunity because Sheriff Parkman and his deputies acted
pursuant to a facially valid warrant in arresting Jones. However,
"a defendant, entitled to invoke a qualified-immunity defense, may
not appeal a district court's summary judgment order insofar as
that order determines whether or not the pretrial record sets forth
a 'genuine' issue of fact for trial." Johnson v. Jones, 115 S. Ct.
2151, 2159 (1995). Nor do we have jurisdiction to consider, in an
interlocutory appeal, defendants' assertion "that the Quorum Court
members had absolutely nothing to do with" Jones's arrest and
incarceration. See Swint v. Chambers County Comm'n, 115 S. Ct.
1203, 1211-12 (1995). Accordingly, we dismiss this appeal for lack
of jurisdiction. See Kincade v. City of Blue Springs, 64 F.3d 389,
394-95 (8th Cir. 1995).


     A true copy.


          Attest:




                               -2-
CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




             -3-